DETAILED ACTION

This Office action is in response to papers filed on 15 September 2021.

Claims 1-18 are pending and presented for examination.

Applicant's submission of references on form PTO-1449, filed on July 15, 2021, has been considered. A signed copy of the form is attached.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has indicated that a few of the references cited on USPTO form 1449 have not been initialed.  Examiner apologizes for this oversight.  Properly initialed and signed copies of the IDS statements are including herewith.

In the previous Office action, the pending claims are cited as claims 1-11.  The pending claims should have been recited as claims 1-18.  

The rejection of claims 1-18 under 35 USC §102(a)(1) as being anticipated by Kawanoue et al. (USPAP No. US 2018/0143606 A1) is withdrawn in light of the amendments made.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2018/0143606 A1 to Kawanoue et al. in view of US Patent Application Publication No. US 2014/0358271 A1 to Asakawa et al.
The invention of the prior art of reference to Kawanoue et al. (herein after referred to as “Kawanoue”) teaches of optimizing a control period in a control system with a control device.  In doing so, the reference of prior art teaches 
As per the limitations of the independent claims 1, 6 and 11 which are directed to a control apparatus, control system and method for controlling, respectively, a control apparatus for performing control processing and user period processing within a control period for an industrial machine – (taught in paragraph [0033] where a control device for a control system is explained as being able to collect data from the manufacturing equipment is stated and in paragraph [0036] where the control period is defined), comprising:
•	processing circuitry configured to, prior to performing the control processing and the user period processing, set content of the control processing, and set an upper limit of the user period processing, the upper limit corresponding to a longest allowable period in which the user period processing can be performed and the longest allowable period being less than the control period – (taught in paragraph [0033] where the industrial machine is defined as including processing circuitry to collect input data from the device.  The amended facet “prior to performing the control processing and the user period processing” is not specifically addressed by Kawanoue; however, the prior art of Asakawa et al. (herein after referred to as “Asakawa”) teaches of processing instructing device and method in the same field of endeavor wherein “the control unit produces device state improving processing control information that controls the operation of the processing device before the time the conveyance device arrives” as stated in paragraph [0076] so that the improvements are made and applied prior to the period processing as claimed.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned invention of Kawanoue with the processing control information is accomplished before the user period processing as done by Asakawa so as to enable more efficiency and utility of the invention.  Regarding the “upper limit corresponding to a longest allowable period in which the user period processing can be performed and the longest allowable period being less than the control period” amendment, Kawanoue teaches this aspect in paragraphs [0080]-[0085] where a sample group is obtained and the sampling period is given double the time of the control period, a frequency conversion is performed on the sample group so as to achieve a frequency conversion result and the different sampling periods can be generated so as to lengthen the real execution period.  The functionality described in these paragraphs is similar to that of the instant invention as claimed),
•	wherein the user period processing is different from the control processing – (paragraphs [0036] and [0052] defines the user period processing for the system).
Claim 6 also includes the limitation of an industrial machine which is taught in paragraph [0003] where the use of factory automation or industrial machine technology is taught.
Regarding claims 2 and 7 the processing circuitry is further configured to set the content of the control processing in response to a content command input from a first input device, and the processing circuitry is further configured to set the upper limit in response to an upper-limit command input from the first input device is recited.  Kawanoue teaches this element of the instant invention in paragraph [0038] wherein the content command is received and parameters are set.  Beginning in paragraph [0080], Kawanoue teaches of sampling periods where an upper limit is set and is determined by extracting data from sample groups 
In claims 3 and 8, wherein the processing circuitry is further configured to set the control period in response to a control-period command input from the first input device.  This too is addressed by Kawanoue in paragraph [0038]. 
Claims 4 and 9 are directed to processing circuitry is further configured to, in response to a content command input from a second input device, set content of the user period processing at or below the upper limit.  Kawanoue teaches the execution period for each task is based on the control period. Beginning in paragraph [0080], Kawanoue teaches of sampling periods where a lower limit is set and is determined by extracting data from sample groups
As per claims 5, 10 and 14-18, the processing circuitry is further configured to perform the user period processing within the control period is stated.  The reference of prior art teaches this feature of the instant invention in paragraphs [0054], [0055], and [0146] wherein the control period is set in consideration of the cycle time of the processing cycle. 
Regarding claims 12 and 13 wherein the processing circuitry is further configured to, in response to a content command input from a second input device, set content of the user period processing at or below the upper limit.  Setting the user period processing at or below an upper limit is explained in paragraph [0079] et seq., where sampling periods are tested and used to determine the limit of the processing time. 
For the reasons stated above, the limitations of the instant invention are taught and/or fairly suggested by the prior arts of record; thereby, rendering the instant claims unpatentable.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6 and 11, filed September 15, 2021, with respect to the rejection(s) of claim(s) 1-18 under 35 USC §102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Patent Application Publication No. US 2014/0358271 A1 to Asakawa et al.
Applicant argues that Kawanoue does not teach the amended limitations of the instant invention.  As aforementioned, Asakawa is introduced to teach the deficiencies of Kawanoue and the aspects taught by Kawanoue are addressed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 3751. The examiner can normally be reached Monday - Wednesday from 8:00 am to 2:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali, can be reached on (571) 272-4105. The fax number for the organization where this application or any proceeding papers has been assigned is (571) 273- 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. It should be noted that status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SR/Examiner, Art Unit 2119                                                                                                                                                                                                       September 28, 2021


/MOHAMMAD ALI/  Supervisory Patent Examiner, Art Unit 2119